Title: To James Madison from John Mitchell, 10 March 1815
From: Mitchell, John
To: Madison, James


                    
                        
                            Sir,
                            George Town 10th. March 1815.
                        
                        Among the nomber of Applicants that are pressing on You at this time, I hope I shall be excused for increasing the nomber and soliciting Your favors to be once more conferred upon Me. From Mr. Dickins I learned yesterday of the senate having rejected Your Nomination of Him for the Consulate at London, and at same time he urged Me to this application to You for the Honor of your appointing me to that place. Should you Sir, think me deserving of this appointment and confer it on Me I shall be highly gratified and exert my self to render satisfaction in Office. I have the Honor to be with most perfect respect Sir, Your much obliged & very Humble Servt,
                        
                            
                                John Mitchell
                            
                        
                    
                    
                        Should You have intentions to renominate Mr. Dickins for the Consulate at London, it is not my intention or desire to interfere with Him. But solicit some other Appointment.
                    
                